DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/31/2021 has been entered and fully considered.
Claims 1 and 15-16 have been amended.
Claims 1-6 and 8-21 pending in Instant Application.

Examiner Note
Examiner attempted to contact Applicant’s Representative Kin-Wah Tong, reg. no. 39,400, on February 3rd, 2022 to propose an examiner’s amendment to further prosecution and place the application in condition for allowance. However, Applicant’s Representative was not able to be reached. 

Response to Arguments
Applicant’s amendment to claims 1 and 15-16 have overcome the 35 U.S.C. 103(a) rejection raised in the previous action; therefore the 35 U.S.C. 103(a) rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 15.
Claims 1 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 15 are directed to a method and a non-transitory computer-readable storage medium, which corresponds to a machine, which are directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “monitoring conditions around the autonomous vehicle by analyzing data received from a plurality of sensors": A person of ordinary skill in the art can mentally monitor received data and detect conditions from that data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"detecting a conflict in the data received from two sensors of the plurality of sensors, wherein the conflict is detected when the data received from the two sensors cannot be simultaneously true": A person of ordinary skill in the art can 
"making a decision regarding operation of the autonomous vehicle, wherein the decision is based at least in part on the additional data”: A person of ordinary skill in the art can decided how to operate the vehicle based on received information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “sending a first instruction to an auxiliary sensor of the autonomous vehicle that is not one of the plurality of sensors, wherein the first instruction instructs the auxiliary sensor to gather additional data about the conditions around the autonomous vehicle” and “receiving the additional data from the auxiliary sensor”, involves the mere sending and gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processing system” and “auxiliary sensor” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “sending a first instruction to an auxiliary sensor of the autonomous vehicle that is not one of the plurality of sensors, wherein the first instruction instructs the auxiliary sensor to gather additional data about the conditions around the autonomous vehicle” and “receiving the additional data from the auxiliary sensor” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “processing system” and “auxiliary sensor” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 16.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a system, which are directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“monitor the conditions based on the data gathered by the plurality of sensors": A person of ordinary skill in the art can mentally monitor received data and detect conditions from that data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"detecting a conflict in the data received from two sensors of the plurality of sensors, wherein the conflict is detected when the data received from the two sensors cannot be simultaneously true": A person of ordinary skill in the art can detect a conflict between different information that is being received. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"making a decision regarding operation of the autonomous vehicle, wherein the decision is based at least in part on the additional data”: A person of ordinary skill in the art can decided how to operate the vehicle based on received information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “sending, in response to the detecting the conflict in the data, a first instruction to the auxiliary sensor, wherein the first instruction instructs the auxiliary sensor to enter an active mode in which the auxiliary sensor gathers additional data about the conditions around the autonomous vehicle” and “receiving the additional data from the auxiliary sensor”, involves the mere sending and gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “plurality of sensors”,  “processing system” and “auxiliary sensor” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “sending, in response to the detecting the conflict in the data, a first instruction to the auxiliary sensor, wherein the first instruction instructs the auxiliary sensor to enter an active mode in which the auxiliary sensor gathers additional data about the conditions around the autonomous vehicle” and “receiving the additional data from the auxiliary sensor” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “plurality of sensors”,  “processing system” and “auxiliary sensor” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner Notes: Examiner notes that if the Applicant provides a control aspect to the claims it would overcome the 101 rejection. The control aspect would be the actual controlling of the autonomous vehicle based on the decision that is being made. 	For example, paragraph [0053] of the instant applications specification where it states:  “the processing system may send an instruction to at least one vehicle system of the autonomous vehicle to alter the operation of the autonomous vehicle. For instance, if it is decided in step 312 that the autonomous vehicle should slow down or stop to avoid colliding with an obstacle, the processing system may send an instruction to the braking system of the autonomous vehicle requesting that the speed of the autonomous vehicle be reduced. Alternatively, if it is decided in step 312 that the autonomous vehicle should change its direction of travel to avoid colliding with an obstacle, the processing system may send an instruction to the steering system of the autonomous vehicle requesting that the autonomous vehicle veer to the left or to the right”. 	The sending of the instruction to alter the operation would not be sufficient enough to overcome the 101 rejection however the actual control of the vehicle by slowing down, stopping, and veering would be sufficient. 

Allowable Subject Matter
Claims 1-6 and 8-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The prior art fails to explicitly teach or suggest or render obvious detecting a conflict in the data received from two sensors of the plurality of sensors, wherein the conflict is detected when the data received from the two sensors cannot be simultaneously true; and sending, in response to the detecting the conflict in the data, a first instruction to an auxiliary sensor of the autonomous vehicle that is not one of the plurality of sensors, wherein the first instruction instructs the auxiliary sensor to gather additional data about the conditions around the autonomous vehicle.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0243988 - Provides a camera that, when retracted, has a field of view that encompasses a blind spot region of the vehicle and, when extended, extends outboard of a width of a trailer towed by the vehicle and has a field of view that encompasses the region along the side of the trailer. The present invention thus provides a camera that has enhanced viewing rearward and sideward of the vehicle, particularly when the vehicle is towing a trailer that may be wider than the width of the vehicle itself.	USPGPub 2020/0331496 – Provides various techniques related to a sensor for use with autonomous driving and/or navigation of a vehicle. The techniques can include use of three members, one of the members housing a sensor for use with autonomous driving and/or navigation of the vehicle. The members can define cavities housing others of the three members.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662